VANCE, Justice,
dissenting.
The movant is charged by the Kentucky Bar Association with neglect of a legal matter entrusted to him by failing to file numerous documents in a timely fashion necessary to the administration of an estate. His neglect resulted in an assessment of tax penalties against the estate.
He has admitted that he failed to timely file documents, has repaid the estate a portion of the penalties assessed against it, and has executed a note for $10,000.00 to the estate. The note has not been paid.
Movant’s offer to resign from the Kentucky Bar Association for 30 days will allow him to file for reinstatement after the 30-day suspension regardless of whether he has fully reimbursed the estate for loss caused by his neglect. I would not accept *371movant’s offer to resign until he has fully made restitution for the damage caused to his client by his neglect of the matters entrusted to him.
STEPHENS, C.J., and GANT, J., join in this dissenting opinion.